Name: Decision of the EEA Joint Committee No 105/98/COL of 30 October 1998 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  technology and technical regulations;  air and space transport;  deterioration of the environment;  transport policy
 Date Published: 1999-07-29

 Avis juridique important|21999D0729(06)Decision of the EEA Joint Committee No 105/98/COL of 30 October 1998 amending Annex XX (Environment) to the EEA Agreement Official Journal L 197 , 29/07/1999 P. 0057 - 0057DECISION OF THE EEA JOINT COMMITTEENo 105/98/COLof 30 October 1998amending Annex XX (Environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 96/98 of 25 September 1998(1);Whereas Council Directive 98/20/EC of 30 March 1998 amending Directive 92/14/EEC on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988)(2) is to be incorporated into the Agreement;Whereas the adaptations to Council Directive 92/14/EEC(3) are to be deleted as a result of Austria's accession to the European Union,HAS DECIDED AS FOLLOWS:Article 1The text of point 32d in Annex XX to the Agreement shall be replaced by the following: "392 L 0014: Council Directive 92/14/EEC of 2 March 1992 on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988) (OJ L 76, 23.3.1992 p.21), as corrected by OJ L 168, 23.6.1992, p. 30, as amended by:- 398 L 0020: Council Directive 98/20/EC of 30 March 1998 (OJ L 107, 7.4.1998, p.4)."Article 2The texts of Directive 98/20/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 31 October 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 October 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 189, 22.7.1999, p. 70.(2) OJ L 107, 7.4.1998, p. 4.(3) OJ L 76, 23.3.1992, p. 21.